Citation Nr: 1200118	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  07-33 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hemorrhoids, claimed as gangrene.

2.  Entitlement to service connection for heel spurs.

3.  Entitlement to service connection for Zenker's diverticulum, claimed as secondary to hemorrhoids.

4.  Entitlement to service connection for blood clot, claimed as secondary to hemorrhoids.

5.  Entitlement to service connection for cellulitis, claimed as secondary to Zenker's diverticulum and blood clot.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1991.   

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2007 rating decision in which the RO denied service connection for hemorrhoids, heel spurs, Zenker's diverticulum, blood clot, and cellulitis.  In May 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2007.

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 

The Board notes that the Veteran's representative has raised the issues of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for blood clot and cellulitis, as a result of VA medical treatment.  It does not appear that these claims have yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.  



REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

The record reflects that there may be outstanding, pertinent VA medical records.  Currently, the claims file contains VA medical records from various VA facilities, including the VA Medical Centers (VAMCs) in Charleston, South Carolina (dated through July 2008); Savannah, Georgia (dated through July 2006); Greenville, South Carolina (dated through January 2006); Columbia, South Carolina (dated through February 2007); Clarksburg, West Virginia (dated through June 2004); Beaufort, South Carolina (dated through August 2007); Atlanta, Georgia (dated through October 2002); and Tampa, Florida (dated through August 2000). 

However, in a January 2007 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), the Veteran indicated that from 1995 to the present, he has also received treatment for the disabilities on appeal at the VAMC in Asheville, North Carolina, however, no records from this facility are included in the claims file.  Under these circumstances, the Board has no alternative but to remand the matters on appeal for the RO to obtain the identified VA medical records, and for reconsideration of each claim in light of the additionally-received evidence.  On remand, the RO should additionally obtain any updated records of treatment from the other VA facilities at which the Veteran has received treatment, identified above.   

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facilities all outstanding, pertinent following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  .

Further, while the matters are on remand, to ensure that all due process requirements are met, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Ashville VAMC all outstanding , pertinent records of evaluation and/or treatment of the Veteran (dated since 1995).

The RO should also obtain any outstanding, pertinent records of evaluation and/or treatment of the Veteran from the following VAMCS: Charleston (dated since July 2008); Savannah (dated since July 2006); Greenville (dated since January 2006); Columbia (dated  since February 2007); Clarksburg (dated since June 2004); Beaufort (dated since August 2007); Atlanta (dated since October 2002); and Tampa (dated since August 2000). 

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


